MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                                      FILED
      this Memorandum Decision shall not be
      regarded as precedent or cited before any
                                                                             Jan 31 2020, 6:43 am

      court except for the purpose of establishing                                CLERK
                                                                              Indiana Supreme Court
      the defense of res judicata, collateral                                    Court of Appeals
                                                                                   and Tax Court
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
      R. Lee Money                                             Elizabeth Eichholtz Walker
      Greenwood, Indiana                                       Becker Bouwkamp Walker, P.C.
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Jordan Laycock,                                          January 31, 2020
      Appellant-Respondent,                                    Court of Appeals Case No.
                                                               19A-DC-1721
              v.                                               Appeal from the Marion Superior
                                                               Court
      Megan (Laycock) Seifrig,                                 The Honorable John M.T. Chavis
      Appellee-Petitioner.                                     II, Judge
                                                               The Honorable Ian Stewart,
                                                               Commissioner
                                                               Trial Court Cause No.
                                                               49D05-1809-DC-37848



      Mathias, Judge.


[1]   Jordan Laycock (“Father”) appeals from an order of the Marion Superior Court

      granting Megan Seifrig’s (“Mother”) request for relocation and modification of


      Court of Appeals of Indiana | Memorandum Decision 19A-DC-1721 | January 31, 2020                Page 1 of 16
      physical custody, parenting time, and child support as to their child, J.L.

      (“Child”). Father presents three issues for our review:


          I.    Whether the trial court applied the proper custody modification statute;

         II.    Whether the evidence supports that Mother acted in good faith;

        III.    Whether the evidence supports the trial court’s finding that relocation is

                in Child’s best interests.


[2]   We affirm.


                                 Facts and Procedural History
[3]   Mother and Father were married in 2014 and have one child, J.L., born in

      2015. The parties lived together in Marion County along with Mother’s elder

      child from a prior relationship. The parties’ marriage was dissolved on January

      2, 2019, by a dissolution of marriage settlement agreement. Relevant to the

      issues on appeal, the agreement provides:


               Husband and Wife have agreed to an award of joint legal custody
               as defined by [Indiana Code section] 31-9-2-67 after
               consideration of each party’s fitness and suitability to share legal
               custody, the parties’ ability and willingness to communicate and
               cooperate in advancing the child’s welfare and wishes, that the
               child has established a close and beneficial relationship with both
               parties, that the parties live in close proximity to each other and
               plan to continue to do so, and the nature of the physical and
               emotional environment in the home of each of the parties.


               Further, after due consideration of the eight (8) statutory factors
               of IC § 31-17-2-8, the parties’ agreement to share joint legal
               custody, and the best interests of the child, Husband and Wife

      Court of Appeals of Indiana | Memorandum Decision 19A-DC-1721 | January 31, 2020   Page 2 of 16
              have agreed to equally share parenting time with the child
              without a designation of either party being the custodial or non-
              custodial parent.


                                                      ***


              The child’s residence shall remain in Indiana until further order
              of the Court.


      Appellant’s App. pp. 17–18 (statutory citations omitted). Accordingly, Mother

      and Father shared joint legal and physical custody of Child after the January

      2019 dissolution of their marriage. Father agreed to pay child support to

      Mother in the amount of $91.00 per week.


[4]   On March 22, 2019, Mother filed a notice of intent to move to a residence in

      Bel Air, Maryland. The notice stated as the specific reason for relocation that

      Mother “would like to take on a new role with the US Army/National Guard.”

      Appellant’s App. p. 34. In response, Father filed his objection to the relocation

      and requested an evidentiary hearing on the matter.


[5]   Both parties testified at a June 19, 2019 hearing. At the conclusion of the

      hearing, the trial court granted Mother’s petition to relocate and awarded

      Mother primary physical custody; Father and Mother continued to share legal

      custody. The trial court’s order was issued on June 27, and stated in relevant

      part:


              49) In weighing the factors, Mother’s relocation with [Child]
              should be and is approved subject to order securing Father’s
              parenting time. The factors of I.C. § 31-17-2.2-1 and I.C. § 31-17-
      Court of Appeals of Indiana | Memorandum Decision 19A-DC-1721 | January 31, 2020   Page 3 of 16
              2-8 weigh in favor of Mother having primary physical custody.
              The Court realizes that the distance between Maryland and
              Indiana will create hardships and that the familial bonds will be
              under stress. The Court is sympathetic to Father, but finds that it
              is in the best interests of [Child] that he be allowed to relocate to
              Maryland with his Mother and his siblings.


      Appellant’s App. p. 43. Father now appeals the trial court’s order. Additional

      facts will be provided as needed.


                                         Standard of Review
[6]   The trial court here entered findings sua sponte; thus, its specific factual

      findings control only the issues they cover, while a general judgment standard

      applies to issues upon which there are no findings. C.B. v. B.W., 985 N.E.2d
340, 344 (Ind. Ct. App. 2013), trans. denied. We may affirm a general judgment

      upon any legal theory supported by the evidence introduced at trial. Id. In our

      review, we first consider whether the evidence supports the factual findings, and

      second whether the findings support the judgment. Id. “Findings are clearly

      erroneous only when the record contains no facts to support them either

      directly or by inference.” Quillen v. Quillen, 671 N.E.2d 98, 102 (Ind. 1996). A

      judgment is clearly erroneous if it relies on an incorrect legal standard, and

      while we defer substantially to findings of fact, we do not do so to conclusions

      of law. C.B., 985 N.E.2d at 344.


[7]   Furthermore, when reviewing for abuse of discretion, “we review custody

      modifications . . . with a preference for granting latitude and deference to our

      trial judges in family law matters.” Wilson v. Myers, 997 N.E.2d 338, 340 (Ind.

      Court of Appeals of Indiana | Memorandum Decision 19A-DC-1721 | January 31, 2020   Page 4 of 16
      2013) (quotation omitted). In reviewing the trial court’s determination, we

      neither reweigh evidence nor judge the credibility of witnesses. Joe v. Lebow, 670
N.E.2d 9, 23 (Ind. Ct. App. 1996). We will not substitute our judgment for that

      of the trial court if any evidence or legitimate inferences therefrom support the

      trial court’s judgment. Kirk v. Kirk, 770 N.E.2d 304, 307 (Ind. 2002).


                             I. Modification of Custody Due to Relocation

[8]   We first address Father’s argument that the trial court applied the wrong

      statutory analysis and failed to find a substantial change necessitating

      modification of custody. Ordinarily, custody modification is permitted only

      where modification is in the best interests of the child and there has been a

      substantial change in one or more of the factors identified in Indiana Code

      section 31-17-2-8 (“the Section 8 factors”), which include, among other factors,

      the age of the child, wishes of the parents, and interaction of the child with

      parents, siblings, and others that affect the child’s best interests. Ind. Code § 31-

      17-2-21(a).


[9]   Indiana Code section 31-17-2.2-1 (“Chapter 2.2”) governs the modification of

      custody when relocation is an issue. Relocation does not require modification

      of a custody order. In re Paternity of J.J., 911 N.E.2d 725, 729 (Ind. Ct. App.

      2009). “The court may consider a proposed relocation of a child as a factor in

      determining whether to modify a custody [or] parenting time order.” I.C. § 31-

      17-2.2-2(b) (emphasis added). If either the relocating or nonrelocating parent

      requests a hearing on proposed relocation, “the court shall hold a full

      evidentiary hearing to allow or restrain the relocation of the child and to review
      Court of Appeals of Indiana | Memorandum Decision 19A-DC-1721 | January 31, 2020   Page 5 of 16
       and modify, if appropriate, a custody order, parenting time order . . . or child

       support order.” I.C. § 31-17-2.2-5(d) (emphasis added). The statute also

       describes how the burden of proof shifts between the relocating and

       nonrelocating parent:


               (e) The relocating individual has the burden of proof that the
               proposed relocation is made in good faith and for a legitimate
               reason.


               (f) If the relocating individual meets the burden of proof under
               subsection (e), the burden shifts to the nonrelocating parent to
               show that the proposed relocation is not in the best interest of the
               child.


       I.C. § 31-17-2.2-5.


[10]   Here, Father asserts that the trial court did not apply Indiana Code section 31-

       17-2.2-5(d). Appellant’s Br. at 20. To the contrary, the trial court stated:


               28) Typically, Ind. Code § 31-17-2.2-5(d) shifts the burden to the
               non-relocating parent to show that proposed relocation is not in
               the best interests of the child. However, this analysis is adjusted
               because in the present case, the parties share physical custody of
               the child. Mother’s relocation to Maryland necessitates that there
               will be modification of the joint physical custody. Therefore, the
               Court does not place the burden on Father but instead looks at
               what the evidence shows is in the best interests of the child. In
               weighing the evidence, the Court looks to I.C. § 31-17-2-8 and
               I.C. § 31-17-2.2-1(b).


       Appellant’s App. p. 40.



       Court of Appeals of Indiana | Memorandum Decision 19A-DC-1721 | January 31, 2020   Page 6 of 16
[11]   To the extent the trial court characterized Mother’s relocation as

       “necessitating” custody modification, it misstated the effect of relocation. See

       Baxendale v. Raich, 878 N.E.2d 1252, 1257 (Ind. 2008). More likely, the trial

       court was simply noting that Father, as the nonrelocating party, objected to the

       relocation and thus the court was required to intervene to determine if

       modification was appropriate. And, when the nonrelocating parent seeks

       custody because of relocation, the trial court “shall” take into account the

       following factors in considering the proposed relocation:


               (1) The distance involved in the proposed change of residence.


               (2) The hardship and expense involved for the nonrelocating
                   individual to exercise parenting time or grandparent
                   visitation.


               (3) The feasibility of preserving the relationship between the
                   nonrelocating individual and the child through suitable
                   parenting time and grandparent visitation arrangements,
                   including consideration of the financial circumstances of the
                   parties.


               (4) Whether there is an established pattern of conduct by the
                   relocating individual, including actions by the relocating
                   individual to either promote or thwart a nonrelocating
                   individual’s contact with the child.


               (5) The reasons provided by the:


                  (A) relocating individual for seeking relocation; and



       Court of Appeals of Indiana | Memorandum Decision 19A-DC-1721 | January 31, 2020   Page 7 of 16
                    (B) nonrelocating parent for opposing the relocation of the
                        child.


                (6) Other factors affecting the best interest of the child.


       I.C. § 31-17-2.2-1(b); see Swadner v. Swadner, 897 N.E.2d 966, 976 (Ind. Ct. App.

       2008) (applying these factors to consideration of a motion to prevent

       relocation).


[12]   The “[o]ther factors affecting the best interest of the child” include, by

       implication, the Section 8 factors set forth for custody determinations and

       modifications. Baxendale, 878 N.E.2d at 1257; see also In re Marriage of Harpenau,

       17 N.E.3d 342, 346 (Ind. Ct. App. 2014). The trial court need not, however,

       identify a substantial change in one of the Section 8 factors before ordering a

       change in custody due to relocation. Baxendale, 878 N.E.2d at 1257; see also

       Jarrell v. Jarrell, 5 N.E.3d 1186, 1192 (Ind. Ct. App. 2014) (stating that

       relocation-based modification need not involve a substantial change to one of

       the Section 8 factors). Therefore, Father’s assertion that it was error for the trial

       court to order custody modification without a substantial change in one or

       more Section 8 factors is without merit. Our review of the trial court’s order

       reveals no error in its application of the relevant statutes, and we proceed to

       address Father’s remaining arguments.1




       1
        If anything, the trial court lessened the burden of proof for Father, because the nonrelocating parent
       ordinarily must prove modification is not in the best interests of the child. It noted that the existing shared
       physical custody arrangement between Mother and Father meant that the burden-shifting “analysis is

       Court of Appeals of Indiana | Memorandum Decision 19A-DC-1721 | January 31, 2020                      Page 8 of 16
                                             II. Good Faith Relocation

[13]   Father also argues that the evidence does not support a finding that Mother

       acted in good faith. Appellant’s Br. at 12. It is incumbent upon the relocating

       parent to prove that the proposed relocation is made in good faith and for a

       legitimate reason. I.C. § 31-17-2.2-5(e). Because there are no explicit criteria for

       determining whether a relocation is in good faith, our court has generally

       required that the moving parent demonstrate an objective basis—that is, “more

       than a pretext”—for relocating. Gold v. Weather, 14 N.E.3d 836, 841-42 (Ind. Ct.

       App. 2014), citing T.L. v. J.L., 950 N.E.2d 779, 787 (Ind. Ct. App. 2011).

       Common reasons for relocation that are generally considered to be legitimate

       and in good faith include a desire to live near family members, financial

       reasons, and to obtain or maintain employment. T.L., 950 N.E.2d at 787-88; see

       also In re Paternity of X.A.S., 928 N.E.2d 222 (Ind. Ct. App. 2010) (holding that

       trial court erred in denying request to relocate filed by parent whose spouse’s

       service in the Navy required move to California), trans. denied; Rogers v. Rogers,

       876 N.E.2d 1121, 1130 (Ind. Ct. App. 2007) (concluding that relocation to

       Texas was in good faith and for a legitimate reason when it would bring the

       children into closer proximity to mother’s family and would allow mother to

       obtain better-paying employment), trans. denied.




       adjusted.” Appellant’s App. p. 40. Because we find that the trial court applied the correct statutory analysis,
       we decline to discuss further whether it was appropriate to not impose the burden of proof on Father. See also
       Baxendale, 878 N.E.2d, n. 5 (noting in the good-faith relocation context that custody modification ultimately
       turns on the best interests of the child, regardless of which parent seeks modification).

       Court of Appeals of Indiana | Memorandum Decision 19A-DC-1721 | January 31, 2020                   Page 9 of 16
[14]   In this case, Mother testified to her reasons for relocating. After the dissolution

       of marriage to Father, she had remarried and her new husband, a member of

       the United States Army, is stationed in Maryland. Mother, employed by and

       serving in the Indiana National Guard, testified that she wanted to seek full-

       time civilian employment to avoid the possibility of military deployment.

       Furthermore, in the spring of 2019, Mother gave birth to a child with her

       husband and wished to live together with him and their child. Accordingly, the

       trial court found the following as to Mother’s reason for relocating:


               26) Pursuant to Ind. Code § 31-17-2.2-5(c), the Court must first
               consider whether the move is for a legitimate purpose. Here the
               Court finds that Mother is relocating to her new husband’s home,
               who is also the father of her daughter, [L.]. Further, Mother is
               seeking employment in the Washington D.C. area as a non-
               deployable civilian with ties to the military, in order to focus on
               the needs of her children and new Husband. The new Husband
               has an established residence in Maryland, with extensive family
               support, with the ability to provide and care for Mother and
               children, regardless of her employment.


               27) It is Mother’s burden to show that the relocation is for a
               legitimate purpose. The Court finds that Mother’s relocation is
               for a legitimate purpose.


       Appellant’s App. p. 40.


[15]   Absent from this finding is an explicit reference to Mother’s good faith, or lack

       thereof. Father argues that because Mother agreed to shared physical custody

       just three months prior to filing her notice of intent to relocate, Mother acted in

       bad faith. Appellant’s Br. at 10. The trial court did not enter a specific finding as

       Court of Appeals of Indiana | Memorandum Decision 19A-DC-1721 | January 31, 2020   Page 10 of 16
       to Mother’s good faith, but we presume that the court was satisfied that she met

       her burden of proof on the matter because it ultimately allowed her relocation

       with Child. See I.C. § 31-17-2.2-5(e). Thus, we apply the general judgment

       standard and determine whether there is sufficient evidence to support the trial

       court’s judgment that Mother proposed relocation to Maryland in good faith.


[16]   Our review of the record reveals that the trial court indeed addressed Mother’s

       good faith, specifically because the timing of the events revealed that Mother

       must have been pregnant at the time of the parties' dissolution of marriage

       settlement agreement in January 2019. Mother testified that she knew she was

       pregnant and that she knew the child’s father lived in Maryland when she

       signed the agreement. Tr. p. 27. Father also testified that he knew Mother was

       pregnant and that he knew the father of her child lived in Maryland, but that

       “that’s why the settlement agreement explicitly states [Child]’s state of

       residence is the State of Indiana—that was signed too by [Mother].” Tr. pp. 54-

       55. Yet the agreement—which established the shared custody arrangement now

       affected by Mother’s relocation—failed to include language clearly

       communicating Mother’s pregnancy. Appellant’s App. p. 12. The trial court

       expressed its concern with the good faith of all involved:


               [Court]: I feel that the parties kind of pulled one over on the
               Court. [T]he youngest child—obviously Mom was pregnant at
               the time, correct? That this settlement agreement was signed.


               [Father’s Counsel]: Yes.



       Court of Appeals of Indiana | Memorandum Decision 19A-DC-1721 | January 31, 2020   Page 11 of 16
               [Court]: Okay—the way it was written, “Wife is not presently
               pregnant by Husband.” Do counsel want to indicate whether that
               was an intent to pull one over on the Court? Or whether that was
               done in good faith?


               [Father’s Counsel]: I—think it was done in good faith.


               [Mother’s Counsel]: Absolutely in good faith, Your Honor.


       Tr. pp. 12-13.2


[17]   The dissolution court’s knowledge that Mother was starting an out-of-state

       family, of course, likely would have raised the prospect of her Mother’s

       potential future relocation and thus have been relevant to its initial custody

       determination as to Child. Nevertheless, the trial court determined Mother’s

       reasons for relocating to Maryland with Child were legitimate because Mother’s

       husband was employed there; Mother sought civilian employment and the

       location is in close proximity to Washington, D.C., with its abundance of

       federal jobs; and because Mother wished to raise her infant daughter with her

       husband. Appellant’s App. p. 40. This finding was not in clear error.


[18]   The trial court did not make a specific finding as to Mother’s good faith. But

       because the trial court directly addressed the issue during hearing, found

       Mother’s reasons for relocation legitimate, and ultimately ordered her to have




       2
         At the conclusion of the hearing, the trial court admonished counsel to not use in future settlement
       agreements language that obfuscates the matter of whether a party is expecting a child by someone other than
       the party to whom dissolution of marriage is sought. We must agree this is unwise.

       Court of Appeals of Indiana | Memorandum Decision 19A-DC-1721 | January 31, 2020              Page 12 of 16
       primary physical custody of Child, we presume that the trial court was

       persuaded that Mother’s relocation was proposed in good faith. Here, the

       testimony of both parties and their counsel, plus the direct questioning by the

       court on the matter of good faith, provides sufficient evidentiary support for the

       trial court’s general judgment that Mother’s relocation was proposed in good

       faith, in addition to being supported by legitimate reasons. See Gold, 14 N.E.3d

       at 843 (in the general judgment context, finding that the record supported the

       trial court’s determination that mother legitimately desired to be near her family

       and declining to reweigh the evidence as to mother’s good faith).


                                          III. Child’s Best Interests

[19]   Finally, Father argues that the evidence does not support a finding that

       relocation and modification of custody is in Child’s best interests. Appellant’s

       Br. at 11. Specifically, Father contends that Child’s loss of proximity to Father

       interferes with Father’s constitutional right to parent and is not in Child’s best

       interests. Appellant’s Br. at 12. As explained, supra, the statutory analysis for

       the appropriateness of custody modification due to relocation turns on what is

       in the best interests of the child. See I.C. § 31-17-2.2-1. Here, the trial court

       engaged in a methodical consideration of both the Chapter 2.2 relocation

       factors and the Section 8 “best interests” factors, ultimately determining that

       custody modification due to Mother’s relocation was in the Child’s best

       interests. Appellant’s App. p. 38. Thus, we review the trial court’s findings and

       conclusion for clear error.



       Court of Appeals of Indiana | Memorandum Decision 19A-DC-1721 | January 31, 2020   Page 13 of 16
[20]   First, the trial court acknowledged the substantial distance between Indiana and

       Maryland and the associated hardship and expense in maintaining the parental

       relationship that Father could anticipate as the nonrelocating parent.

       Appellant’s App. p. 40. The trial court credited Mother’s attempts to alleviate

       that hardship by proposing a complete reduction in Father’s current child

       support order and by allowing for Father to have parenting time in excess of the

       Indiana Parenting Time Guidelines minimum. Id. at 40-41. The trial court

       found no established pattern of conduct by Mother to thwart Father’s contact

       with Child. Id. at 41. In weighing Mother’s reason for relocating and Father’s

       reason for opposing relocation, the trial court determined both were legitimate

       and thus had a negating effect on the other. Id.


[21]   Then the trial court examined the Section 8 factors affecting Child’s best

       interests. Id. Of particular relevance was Section 8(4), the interaction and

       interrelationship of Child with parents, siblings, and any other person

       significantly affecting Child’s best interests. On this factor, the trial court found

       the evidence to weigh in Mother’s favor:


               41) The child in the present cause has two siblings, [L.] age 3
               months and [E.] age 7 who will be relocating to Maryland. This
               factor strongly weighs in favor of [Child] also moving to
               Maryland. The bounds [sic] of siblings are strong and should be
               nourished. Both parties admit that [Child] and [older brother E.]
               have a strong bound; this bound would necessarily suffer if the
               two brothers were separated for the majority of the year. While
               [Child]’s bond with [L.] has not yet developed because of her
               age, allowing [Child] to spend the majority of his time in
               Maryland would allow this connection to grow.

       Court of Appeals of Indiana | Memorandum Decision 19A-DC-1721 | January 31, 2020   Page 14 of 16
               42) [T]here are others in the child’s life. Both parties have parents
               that live in Indiana to whom the child has been regularly
               exposed. Mother’s family is roughly three hours away and
               Father’s family is just about an hour north of Indianapolis, in
               Peru, Indiana. There are grandparents on both sides who have
               been involved. There was no evidence presented however that
               their relationship with [Child] would suffer by his relocation.


               43) In sum, Section 8(4) weighs in favor of Mother having
               custody of the child. [Child]’s siblings will be in Maryland.
               Awarding primary physical custody of [Child] with his Father
               would not allow the sibling relationships to flourish as they
               should.


       Appellant’s App. p. 42.


[22]   The trial court went on to determine that there was no evidence due to Child’s

       young age that severing ties to his pre-school and community would be

       harmful. Id. Thus, the trial court concluded that the weight of the Chapter 2.2

       relocation factors and Section 8 factors fell in favor of relocation and ordered

       primary physical custody of Child to Mother.


[23]   Change of location of one parent is always a difficult and fraught situation.

       However, our review of the trial court’s factual findings convinces us that the

       court gave full weight and value to Father’s right to parent. Appellant’s Br. at

       19. The trial court’s order included that Father would have parenting time

       pursuant to the Indiana Parenting Time Guidelines where distance is a major

       factor, and additional parenting time in the summer. The trial court eliminated

       Father’s child support obligation to lessen the financial burden of exercising his


       Court of Appeals of Indiana | Memorandum Decision 19A-DC-1721 | January 31, 2020   Page 15 of 16
       parenting time. Appellant’s App. p. 43. Because the trial court made thorough

       factual findings on each factor that it was required to consider under our

       statutory scheme, and those findings supported its judgment, the trial court did

       not err in concluding that Mother’s relocation and award of primary physical

       custody was in Child’s best interests.


                                                 Conclusion
[24]   We hold that the trial court did not err in its statutory analysis of Mother’s

       notice of intent to relocate and the associated custody modification that her

       relocation prompted. Sufficient evidence supports a finding that Mother’s

       relocation was proposed in good faith. Finally, the trial court’s findings as to

       the Child’s best interests are supported by the facts presented, and its findings

       support its judgment approving Child’s relocation and awarding Mother

       primary physical custody. For all of these reasons, we affirm the trial court’s

       decision.


[25]   Affirmed.


       Kirsch, J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-DC-1721 | January 31, 2020   Page 16 of 16